Citation Nr: 1110533	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-09 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a thyroid disorder, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1966 to May 1970.

This matter arises before the Board of Veterans' Appeals (Board) from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claim was subsequently transferred to the VA RO in Denver, Colorado.

In April 2009, the Veteran testified at a Travel Board hearing in front of a Veterans Law Judge.  The transcript of the hearing has been reviewed and is associated with the claims file.  Because the Veterans Law Judge who conducted the hearing is no longer employed by the Board, the Board, in December 2010, offered the Veteran the opportunity to testify at new hearing.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  However, the Veteran failed to respond to the Board's offer.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim.  

The Veteran claims that he incurred his currently diagnosed thyroid disorder as a result of his active military service, to include his exposure to herbicides in the Republic of Vietnam.  VA sent the Veteran's claims file to a compensation and pension examiner in December 2009 for a medical opinion.  However, the examiner stated that she could not resolve the issue of whether the Veteran's thyroid disorder was a result of his exposure to herbicides without resorting to mere speculation because two studies found inadequate or insufficient evidence of an association between Agent Orange and thyroid homeostasis.  The Board acknowledges that the examiner's report contained a detailed history of the Veteran's post-service thyroid disorder and the statement, "I was unable to find any specific symptoms potentially related to a thyroid disorder other than 1 note mentioning fatigue[,] and I have reviewed the C-file thoroughly."  As the examiner did not mention any of the Veteran's service treatment records, it is unclear to the Board whether the examiner considered the Veteran's entire period of active military service or just whether she could not conclude that exposure to herbicides caused his thyroid disability.  Therefore, this opinion is inadequate because the basis for the opinion was not sufficiently stated or apparent upon a review of the record.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In other words, it is not possible to tell what part of the Veteran's service treatment records, if any, would be relevant to determining whether his thyroid disorder had its onset in service or was caused by any injury or event in service.         

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner did not clearly provide an opinion regarding whether it is at least as likely as not that the Veteran's thyroid disorder was caused by his period of active military service.  The Board therefore finds that a remand is necessary to provide the Veteran with an adequate medical opinion that relies on all the evidence of record and fully explains all findings and opinions in sufficient detail, including the reasons why any opinion would resort to mere speculation if applicable. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims file to an appropriate clinician to determine the etiology of his thyroid disorder.  The examiner should provide an opinion regarding whether the Veteran's thyroid disorder is at least as likely as not (i.e. a 50 percent probability or greater) caused by his period of active military service, to include his presumed exposure to herbicides.  All tests and examinations should be reported in detail.  The claims folder should be made available to the examiner for review before the examination, and the examiner should confirm that the claims folder was reviewed in the examination report.  A new examination should only be scheduled if the examiner deems one necessary.

2. After the development requested above has been completed to the extent possible, the Veteran's claim should be readjudicated on the merits.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for the Veteran and his representative to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.   
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


